Citation Nr: 1121140	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for the residuals of an injury to the cervical spine (claimed as a neck injury); and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for the residuals of a dislocated right elbow, secondary to a fracture of the right humerus; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had verified active military service in the United States Navy from September 1968 to November 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the appellant provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) via a Board video conference hearing.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claims of entitlement to service connection.

As a result, the appellant's claims on the merits, will be discussed in the REMAND portion of the decision below.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

FINDINGS OF FACTS

1.  In an August 1997 rating decision, the RO denied service connection for disabilities of the neck and right elbow and notified the appellant of the determination along with his appellate rights.  He did not, however, appeal the determination and that decision became final.

2.  The evidence received since the August 1997 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's neck and elbow claims.  


CONCLUSIONS OF LAW

1.  The August 1997 RO decision denying entitlement to service connection for the residuals of an injury to the cervical segment of the spine (neck injury) is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for the residuals of an injury to the cervical segment of the spine (neck injury) has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

3.  The August 1997 RO decision denying entitlement to service connection for the residuals of a dislocation of the right elbow, secondary to a fracture of the right humerus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).



4.  New and material evidence has been submitted, and the claim of entitlement to service connection for the residuals of a dislocation of the right elbow, secondary to a fracture of the right humerus, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant comes before the Board requesting that his claims of entitlement to service connection for disabilities of the neck and right elbow be reopened and that a decision be issued on the merits.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claims of entitlement to service connection for a disabilities of the spine and the right elbow.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

As will be detailed below, the appellant's claims of entitlement to service connection for disabilities of the neck and right elbow have been the subject of an adverse prior final decision.  As a result, service connection for these disorders may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).


For claims to reopen filed on or after August 29, 2001, as here, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2010).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Analysis

An August 1997 rating decision denied the appellant's claims of entitlement to service connection for disabilities of the neck and right elbow.  The basis for this denial was that the service medical treatment records failed to show that the appellant was treated for either condition while he was on active duty.  The appellant was notified of this decision but he did not file an appeal; thereafter, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

When the RO denied service connection, it based its decision on the appellant's service treatment records, his request for benefits, and available private and VA medical treatment records at that time.  Since then, the appellant has submitted his own written statements and he has provided testimony before the Board.  Additionally, a voluminous amount of medical data has been obtained and included in the claims folder.  As previously reported, the appellant proffered testimony before the undersigned AVLJ and during that hearing, the appellant described his current disabilities.  More importantly, he described the incident that caused, he believed, both disabilities.  He further suggested that due to the other injuries he experienced as a result of the incident in question, along with the minor nature of the injuries to the right elbow and neck, the two disabilities were amalgamated with the other, more serious conditions.  

The additional evidence submitted to VA since his prior final denial is new as it was not of record at the time of the August 1997 decision.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the appellant now suffers from disabilities affecting the neck and right elbow, and that these conditions may possibly be related to the appellant's military service.  All of this evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claims.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issues of entitlement to service connection for disabilities of the neck and right elbow are reopened.  

Since the claims are reopened, the Board must address the merits of the appellant's claims.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Hence, the claims will be remanded for the purpose of obtaining additional medical evidence.  


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for the residuals of an injury to the cervical spine; to this extent only, the appeal is granted.
New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for the residuals of a dislocated right elbow, secondary to a fracture of the right humerus; to this extent only, the appeal is granted.


REMAND

As a result of the Board's above action, VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

A review of the claims folder indicates that the RO/AMC has not obtained a definitive diagnosis as to whether the claimed disorders began in service, were made worse in service, or were the result of an in-service injury.  Accordingly, the claims are remanded to obtain examinations to determine the nature and etiology of the appellant's disabilities. 

These claims are REMANDED for the following action:

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The RO/AMC must ensure that it has provided the appellant the requisite information concerning secondary service connection.  Copies of any correspondence forwarded to the appellant should be memorialized in the claims folder.

2.  Schedule the appellant for a VA orthopedic examination with an appropriate expert to determine the nature, extent, onset and etiology of any diagnosed disabilities of the cervical spine and the right elbow.  The VA examiner should review the appellant's claims folder in conjunction with the examination, as well as a complete copy of this Remand.  The examination report should indicate this has been accomplished.  

All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.

The VA examiner should state (1) any currently diagnosed disabilities of the cervical spine and right elbow and (2) as to each diagnosis, state whether it is at least as likely as not related to, or secondary to, the appellant's military service or any incidents therein.  

With respect to any diagnosed right elbow disability, the VA examiner should specifically indicate whether the disability is secondary to the in-service injury that damaged the appellant's right distal radius and right proximal humerus.  Also, the VA examiner should provide comments as to whether the appellant's cervical spine disability was caused by or related to a fall in service, or whether injuries/accidents that occurred after the appellant's discharged were more likely the cause of his current condition.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

The VA examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the VA examiner is unable to provide the requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  For example, does the VA examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified VA examiner should provide an opinion and/or the additional testing should be accomplished.  If the VA examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In the report, the VA examiner should specifically comment on the statements by the appellant that the disorders are related to service.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The results proffered by the VA examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  
38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 &Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


